Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 5/24/2022 include amendments to the claims. Claims 1-3, 5-11, 13-16 are pending. Claims 1, 5 and 16 have been amended. Claims 4 and 12 have been cancelled. Claim 16 remains withdrawn.
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that none of the references teach a second exhaust line… having a first end connected to the first exhaust line between the first on/off valve and the processing space and a second end connected between the first on/off valve and the first exhaust source to exhaust the processing space through the first exhaust line…: Goshi et al. teaches in figure 4 and paragraphs [0056]-[0057] a second exhaust line 67/68 connected to a second exhaust source (see e.g. fluid recovery device) different from the first exhaust source and having a first end connected to the first exhaust line 65, 66 between the first on/off valve 52g and the processing space and a second end connected between the first on/off valve 52g and the first exhaust source to exhaust the processing space through the first exhaust line 65, 66.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites the limitation: “…a back pressure valve interposed between the first on/off valve of the first exhaust line and the first exhaust source…” whereby the first on/off valve was described in the independent claim 1 as being disposed downstream of the first end connection of the second exhaust line with the first exhaust line. This configuration is not described in the disclosure. Rather, figures 6 and 13 and paragraph [0070] suggest that, based on the limitations of the independent claim 1, the first on/off valve of the claim refers to reference number 52g, such that the back pressure valve 59 is interposed between the first on/off valve 52g of the first exhaust line and the processing space.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goshi et al. (US20180130675) in view of Seigeot (US20150170938).
Regarding claims 1-3, 11, 13-15, Goshi et al. teaches a substrate processing apparatus (see abstract) comprising: a processing container 301 including a processing space capable of accommodating a substrate W in a state where a surface of the substrate W is wet by a liquid; a processing fluid supply 317 configured to supply a processing fluid in a supercritical state to the processing space toward the liquid (see paragraph [0089)); a first exhaust line 65, 66 connected to a first exhaust and configured to exhaust the processing space; wherein the first exhaust line 65, 66 includes a first exhaust pipe 65 capable of carrying the processing fluid and a second exhaust pipe 66 capable of carrying an inert gas (reads on claim 13); a first on/off valve 52g interposed in the first exhaust line 65, 66; a second exhaust line 67/68 connected to a second exhaust source (see e.g. fluid recovery device) different from the first exhaust and connected to the first exhaust line 65, 66 between the first on/off valve 52g and the processing space and a second end connected between the first on/off valve 52g and the first exhaust source to exhaust the processing space through the first exhaust line 65, 66; a back pressure valve 59 interposed between the first on/off valve 52g of the first exhaust line 65, 66 and the processing space, wherein the second exhaust line 67/68 is connected between the back pressure valve 59 and the first exhaust; a controller 4 configured to control the pressure in the exhaust line 65, wherein the processing fluid in the supercritical state may contact the liquid to dry the substrate W, and the controller 4 is capable of being programmed to control the flow of the processing fluid as well as the pressures in the first and second exhaust lines such that the second exhaust pressure is higher than the first exhaust pressure during a period in which the processing fluid supply stops supplying the processing fluid to the processing space (see figures 1-4, paragraphs [0046]-[0059], [0062]- [0069], [0074]-[0075], [0081]-[0089]). Goshi et al. does not explicitly teach that the controller controls the second exhaust pressure to be higher than the first exhaust pressure during a period in which the processing fluid supply stops supplying the processing fluid to the processing space. However, Goshi et al. teaches in the above sections that the controller 4 is configured to control the pressure in the exhaust line 65, wherein the processing fluid in the supercritical state may contact the liquid to dry the substrate W, and the controller 4 is capable of being programmed to control the flow of the processing fluid as well as the pressures in the first and second exhaust lines (the controller 4 is capable of communicating with and controlling the valves, pressure and temperature sensors along the exhaust lines) such that the second exhaust pressure is higher than the first exhaust pressure during a period in which the processing fluid supply stops supplying the processing fluid to the processing space after the drying of the substrate is completed (reads on claim 2) and/or before the processing fluid supply starts supplying the processing fluid (reads on claims 3 and 11); setting the first on/off valve and the back pressure valve to open states when controlling the second exhaust pressure to be higher than the first exhaust pressure. Goshi et al. does not explicitly teach that the first and second exhausts are exhaust sources. Seigeot teaches a substrate processing apparatus (see abstract) that a vacuum pump and ejector allow for easy and inexpensive exhaust sources that provide a vacuum, whereby an exhaust fluid supply may be configured to supply a motive fluid to the ejector (see e.g. 4b) and an on/off valve 21 interposed between the exhaust fluid supply and the ejector 4b configured to be controlled by the controller (see paragraphs [0022], [0082]-[0092], [0101]-[0105], figures 1-4c). Since both Goshi et al. and Seigeot teach substrate processing apparatuses it would have been obvious to one of ordinary skill in the art before the effective filing date that vacuum pumps and ejectors may be used as exhaust sources in the system by Goshi et al. so as to allow for easy and inexpensive means of providing vacuum, as shown to be known and conventional by Seigeot (reads on claims 14-15).
Regarding claim 5, Goshi et al. and Seigeot together teach the limitations of claim 1. Goshi et al. teaches in figures 1-4, paragraphs [0046]-[0059], [0062]- [0069], [0074]-[0075], [0081]-[0089] a back pressure valve 59 interposed between the first on/off valve 52g of the first exhaust line 65, 66 and the processing space, wherein the second exhaust line 67/68 is connected between the back pressure valve 59 and the first exhaust. Goshi et al. does not teach a back pressure valve interposed between the first on/off valve of the first exhaust line and the first exhaust source. However, since Goshi et al. teaches (see paragraph [0053]) that back pressure valves allow for pressure control of the fluid line, it would have been obvious to one of ordinary skill  in the art before the effective filing date that a back pressure valve may be disposed between the first on/off valve and the first exhaust source so as to allow for improved pressure control of that section of the fluid line. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 6, Goshi et al. and Seigeot together teach the limitations of claim 5. Goshi et al. does not explicitly teach that the controller sets the first on/off valve and the back pressure valve to an open state when it controls the second exhaust pressure to be higher than the first exhaust pressure. However, Goshi et al. teaches in figures 1-4, paragraphs [0046]-[0059], [0062]- [0069], [0074]-[0075], [0081]-[0089] that the controller 4 is configured to control the pressure in the exhaust line 65, wherein the processing fluid in the supercritical state may contact the liquid to dry the substrate W, and the controller 4 is capable of being programmed to control the flow of the processing fluid as well as the pressures in the first and second exhaust lines (the controller 4 is capable of communicating with and controlling the valves, pressure and temperature sensors along the exhaust lines) such that the second exhaust pressure is higher than the first exhaust pressure during a period in which the processing fluid supply stops supplying the processing fluid to the processing space after the drying of the substrate is completed and/or before the processing fluid supply starts supplying the processing fluid; setting the first on/off valve and the back pressure valve to open states when controlling the second exhaust pressure to be higher than the first exhaust pressure (reads on claim 6). 
Regarding claim 7, Goshi et al. and Seigeot together teach the limitations of claim 6. Goshi et al. teaches in the above sections a first exhaust line 65, 66 connected to a first exhaust and configured to exhaust the processing space; wherein the first exhaust line 65, 66 includes a first exhaust pipe 65 capable of carrying the processing fluid and a second exhaust pipe 66 capable of carrying an inert gas.
Regarding claims 8-10, Goshi et al. and Seigeot together teach the limitations of claim 7. Goshi et al. does not explicitly teach that the first and second exhausts are exhaust sources. Seigeot teaches a substrate processing apparatus (see abstract) that a vacuum pump and ejector allow for easy and inexpensive exhaust sources that provide a vacuum, whereby an exhaust fluid supply may be configured to supply a motive fluid to the ejector (see e.g. 4b) and an on/off valve 21 interposed between the exhaust fluid supply and the ejector 4b configured to be controlled by the controller (reads on claim 9) (see paragraphs [0022], [0082]-[0092], [0101]-[0105], figures 1-4c). Since both Goshi et al. and Seigeot teach substrate processing apparatuses it would have been obvious to one of ordinary skill in the art before the effective filing date that vacuum pumps and ejectors may be used as exhaust sources in the system by Goshi et al. so as to allow for easy and inexpensive means of providing vacuum, as shown to be known and conventional by Seigeot (reads on claims 8, 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711